DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 3/10/2020.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/10/2020 has been considered by Examiner. 

Claim Objections
Claim 19 is objected to because of the following informalities: the dependency of claim 19 should be changed to depend on claim 18 (and not on claim 15), since claim 19 refers to “the one or more segments,” which is recited in claim 18 and not in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "the calculated optimal batch schedules" in line 1  There is insufficient antecedent basis for this limitation in the claim.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 14 is directed to a “machine learning model.” However, such a machine learning model does not fall into any of the statutory classes of being a process, machine, manufacture, or composition of matter. Applicant’s specification does not appear to provide further details regarding said machine learning model. As such, said machine learning model can be taken to be directed towards software (since a model is conventionally program code or software). As such, claim 14 is directed towards non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Young (USPAN 2016/0342890) in view of Ghosh (USPAN 2020/0356809).
Consider claims 1 and 15, Young discloses a computer-implemented machine learning model training method (see paragraph 50 and figure 6 (reproduced below for convenience)), and a corresponding inferencing engine, comprising: one or more processors coupled to one or more memories (see paragraphs 69 and 73, wherein disclosed is said processors and memories): 
receiving, at a computer memory, training data (see figure 5, wherein disclosed is said receiving); and 
training, on a computer processor, a machine learning model on the received training data using a plurality of batch sizes to produce a trained processor (see figure 6 and paragraph 50, wherein disclosed is a plurality of batch sizes for a plurality of layers).

    PNG
    media_image1.png
    395
    657
    media_image1.png
    Greyscale

Although Young implies calculating a plurality of activations during a forward pass of the training (see figures 5 and 6 and paragraph 50), Young does not specifically disclose calculating a plurality of activations during a forward pass of the training and discarding at least some of the calculated plurality of activations after the forward pass of the training.
Ghosh teaches calculating a plurality of activations during a forward pass of the training and discarding at least some of the calculated plurality of activations after the forward pass of the training (see paragraph 55: performing a plurality of activations during a forward pass and removing the activations from memory when they have finished their forward pass through the last layer of a neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young and combine it with the noted teachings of Ghosh. The motivation to combine these references is to provide a method for artificial intelligence accelerators (see paragraph 1 of Ghosh).

Consider claim 13, Young discloses that the machine learning model comprises a feedforward network (see figures 5 and 6, wherein disclosed is said feedforward network).

Consider claim 14, Young discloses a machine learning model using the method of claim 1 (see paragraph 53: compiling a neural network model for execution on the circuit)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Young (USPAN 2016/0342890) in view of Ghosh (USPAN 2020/0356809) and Chandra (USPAN 2019/0266015).
Consider claim 2, although Young in view of Ghosh disclose a forward pass of the training (see above), Young in view of Ghosh do not specifically disclose calculating an optimized batch size schedule.
Chandra teaches calculating an optimized batch size schedule (see paragraph 44: the scheduler chooses a batch size for each DNN workload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and combine it with the noted teachings of Chandra. The motivation to combine these references is to provide a method to support multiple DNN models and to achieve acceptable performance on a typical edge device (see paragraph 5 of Chandra).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Young (USPAN 2016/0342890) in view of Ghosh (USPAN 2020/0356809), Chandra (USPAN 2019/0266015), and Odry (USPAN 2020/0020098)
Consider claim 3, Young in view of Ghosh do not specifically disclose calculating an optimized batch size schedule.
Chandra teaches calculating an optimized batch size schedule (see paragraph 44: the scheduler chooses a batch size for each DNN workload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and combine it with the noted teachings of Chandra. The motivation to combine these references is to provide a method to support multiple DNN models and to achieve acceptable performance on a typical edge device (see paragraph 5 of Chandra).
Young in view of Ghosh and Chandra do not specifically disclose an activation regeneration pass of the training.
Odry teaches an activation regeneration pass of the training (see paragraph 51: regenerative layers 212 and 222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and Chandra and combine it with the noted teachings of Odry. The motivation to combine these references is to provide a method for training a neural network (see paragraph 7 of Odry).

Consider claim 4, Young in view of Ghosh do not specifically disclose calculating an optimized batch size schedule.
Chandra teaches calculating an optimized batch size schedule (see paragraph 44: the scheduler chooses a batch size for each DNN workload).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and combine it with the noted teachings of Chandra. The motivation to combine these references is to provide a method to support multiple DNN models and to achieve acceptable performance on a typical edge device (see paragraph 5 of Chandra).
Young in view of Ghosh and Chandra do not specifically disclose a gradient generation pass of the training.
Odry teaches a gradient generation pass of the training (see paragraph 51: gradient generation pass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and Chandra and combine it with the noted teachings of Odry. The motivation to combine these references is to provide a method for training a neural network (see paragraph 7 of Odry).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Young (USPAN 2016/0342890) in view of Ghosh (USPAN 2020/0356809) and Scelzi (USPAN 2012/0065789).
Consider claim 12, although Young in view of Ghosh teach training a network (see above), Young in view of Ghosh do not specifically disclose metering use of memory and generating an invoice based on the metered use.
Scelzi teaches metering use of memory and generating an invoice based on the metered use (see paragraph 137: generating records such as invoices and usage reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young in view of Ghosh and combine it with the noted teachings of Scelzi. The motivation to combine these references is to provide a method for providing information regarding energy performance, which helps understand and control energy-related costs (see paragraph 3 of Scelzi).

Allowable Subject Matter
Claims 5-11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412